Citation Nr: 0533744	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  97-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Evaluation of residuals of a fracture of the right fifth 
metacarpal, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1971 to 
February 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
1998, the Board remanded the maters for additional 
development.  The case has been returned to the Board for 
further appellate review.  

During the appeal, the appellant was afforded a hearing 
before a hearing officer.  A transcript of the hearing has 
been associated with the claims file.  

REMAND

In September 1998, the Board remanded the remanded the issue 
of service connection for schizophrenia and PTSD for an 
opinion based on a review of the record, and remanded the 
issue of the evaluation of residuals of a fracture of the 
right fifth metacarpal.  By letter dated in May 2001, the AOJ 
informed the appellant that a VA examination would be ordered 
and that he would be advised of the scheduled examination.  A 
May 2001 VA work sheet reflects a record review by a 
psychiatrist was requested per the Board remand and indicates 
that a physical examination was requested in regard to the 
residuals of a fracture of the right 5th metacarpal.  A 
November 2001 deferred rating decision notes the following:

1) CALL VAMC GAINESVILLE TO SEE WHY THEY 
HAVEN'T RELEASED THE C&P EXAMS.  SEE IF 
THEY WILL FAX THEM.

2) ONCE RECEIVED SEND FILE TO RVSR.  

The Board notes that the examination reports, if 
in existence, are constructively of record, and 
must be associated with the claims file, if 
available.  

In correspondence received in February 2004, the 
appellant's custodian advised that the appellant 
was incarcerated, pending placement in a mental 
health facility.  By letter dated in May 2004, the 
AOJ advised the appellant's custodian that 
examinations were being scheduled for the 
appellant.  A June 2004 examination sheet notes 
the appellant refused examination at that 
location.  The AOJ noted that, "VETERAN CURRENTLY 
HOSPITALIZED IN PSY WARD OUT OF STATE.  WILL 
CONTACT RO UPON HIS RELASE TO REOPEN EXAMS."  In 
correspondence from the appellant, received in 
July 2004, he stated that he was residing with his 
mother.  

The AOJ should schedule the appellant for VA 
examinations.  The Board notes that in regard to 
the issue of the reopened claim for service 
connection for schizophrenia and an increased 
rating for the right fifth metacarpal, in 
particular, and in regard to service connection 
for PTSD, as well, failure to report for a 
scheduled VA examination may result in the denial 
of the claim.  38 C.F.R. § 3.655.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should attempt to obtain the 
VA examination reports referenced in the 
November 2001 deferred rating decision.  
Any examination reports obtained should 
be associated with the claims file.  If 
any of the reports are unavailable, such 
should be documented in the claims file.  

2.  The AOJ should schedule the 
appellant for VA examination(s).  

3.  The AOJ should ensure compliance 
with the September 1998 Board remand.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


